Citation Nr: 1242466	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  07-18 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial compensable evaluation for internal hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from January 1985 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2011, the Veteran testified during a hearing before the undersigned in Washington, DC.  A transcript of that hearing is of record.  

In March 2011, the Board dismissed a claim of entitlement to an initial evaluation in excess of 10 percent for bilateral tinnitus, and remanded the issue of an initial compensable evaluation for internal hemorrhoids for further development.  In this decision, the Board noted that, on another matter, although the Veteran initiated an appeal with respect to claims of entitlement to initial ratings in excess of 10 percent for degenerative joint disease of the lumbar spine, right wrist, and left wrist, he did not thereafter perfect an appeal by filing a timely substantive appeal.  Thus, the Board found that these issues were not on appeal.

The Veteran's initial increased rating claim remains in controversy because the evaluation is less than the maximum available benefit awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claim based upon all relevant evidence.  


FINDING OF FACT

The Veteran's hemorrhoids are manifested by not more than mild to moderate symptoms; the hemorrhoids have not been large or thrombotic, irreducible with excessive redundant tissue, evidencing frequent recurrences, nor is there persistent bleeding with anemia or fissures.


CONCLUSION OF LAW

The criteria for a compensable disability rating for hemorrhoids have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, 4.114, Diagnostic Code 7336  (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters dated in August 2005, April 2006, October 2008, and March 2009, that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in the April 2006, October 2008, and March 2009 letters, and the claim was thereafter readjudicated in March 2007 and January 2010.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

In addition, the Board notes that the Veteran's rating claim at issue here arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination, and a VA examination dated in March 2011.  Moreover,  statements in support of the claim are of record, including testimony provided at a January 2011 before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  Finally, the Board notes that this matter was remanded in March 2011 in order to afford the Veteran an additional VA examination in connection with the claim.  The examination was accomplished in March 2011 and a review of the report indicates substantial compliance with the terms of the remand request.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased rating for hemorrhoids.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. Brown, 12 Vet. App. at 126.  In this regard, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

In this case, the Veteran's hemorrhoids are evaluated under  38 C.F.R. § 4.114, Diagnostic Code 7336.  Under this code, a noncompensable rating is warranted for mild or moderate hemorrhoids.  A 10 percent rating is warranted for large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.  The maximum schedular rating of 20 percent is warranted for hemorrhoids with persistent bleeding and secondary anemia, or with fissures.

The medical evidence in this cases consists of post-service outpatient treatment records and VA examinations dated in March 2009 and March 2011.

A February 2008 private colonoscopy report reflected the presence of small internal hemorrhoids.

The March 2009 VA examination report reflected that the Veteran was diagnosed with internal hemorrhoids during a colonoscopy in 2000.  He had complaints of occasional rectal bleeding but no pain.  In addition, there were no current symptoms of anal itching, difficulty passing stool, or pain.  The examiner was unable to confirm the presence of internal hemorrhoids.  There were no significant effects on usual occupation and no effects on usual daily activities.

During his Board hearing, the Veteran indicated that his symptoms had worsened and in the past one to two years.  He testified that he had bleeding with both soft and hard bowel movements at least three times per week.  His representative noted that the VA examiner was unable to confirm the presence of internal hemorrhoids, as a colonoscopy had not been performed.

As the above evidence and testimony indicated that the March 2009 VA examination may have been inadequate and that the Veteran's internal hemorrhoids may have worsened in the last two years, the Board remanded this matter for additional development, to include an additional VA examination to determine the current severity of his internal hemorrhoids.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997).

The Veteran was again examined by VA in March 2011.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran was noted to have hemorrhoids with onset in  approximately 2000.  The Veteran indicated he had a history of frequent rectal bleeding, and that he had current symptoms that included anal itching and frequent bleeding.  There was no history of fecal incontinence or perianal discharge.  The examiner indicated that the Veteran was diagnosed with hemorrhoids in 2000.  He currently had bleeding with each bowel movement and some local pain.  The Veteran's blood count was noted to have been within normal limits.  On examination, the Veteran was found to have internal hemorrhoids approximately 1-2 cm in size.  There were no fissures or evidence of excessive redundant tissue.  In addition, there was no anorectal fistula, impaired sphincter, or rectal prolapsed.  The Veteran was diagnosed with internal  hemorrhoids.  The condition was found to have no significant effects on usual occupation and no effects on usual daily activities.  

The Veteran's other outpatient treatment records were reviewed.  He was noted to have hemorrhoids and red blood in bowel movements, most likely from hemorrhoids.  Otherwise, the treatment records are silent for treatment of hemorrhoids.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a compensable rating for hemorrhoids.  The Veteran has reported experiencing pain and rectal bleeding for many years as a result of his hemorrhoids. 
Although he was noted to have small internal hemorrhoids following a February 2008 colonoscopy and again on examination in March 2011, the hemorrhoids were not identified as large, thrombotic and irreducible.  Excessive redundant tissue was not noted.  Further, there is no evidence that the Veteran experiences hemorrhoids with persistent bleeding and secondary anemia, or with fissures.  Moreover, there is no competent evidence indicating that his mild hemorrhoids are causing fecal incontinence.  Accordingly, a compensable rating is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7336.

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's disability; however, the Board finds that the symptomatology was stable throughout the appeal period.  Therefore, assigning staged ratings for the Veteran's service-connected hemorrhoids is not warranted in this case. 

The Board notes that the VA examinations of the Veteran were generally conducted with the benefit of reviewing of the Veteran's claims file.  However, even if the claims file had not been available, the Board notes that the Court in Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003), held that scientific tests (range of motion measurements in that case) are not conclusions drawn by a VA examiner that would be affected by review of the claims file.  As a result, the Court concluded that the failure to review the Veteran's claims file did not undermine the objective (range of motion) findings recorded by the VA examiner; these findings were considered valid despite flaws in the record.  Id.  A review of the Veteran's claims file, while desirable, was not necessary to the successful evaluation of the Veteran's claim.  

In addition, with respect to the Veteran's claim, the Board has also considered the statements that his disability is worse than evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability for his condition, according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.

The Board also notes that the record does not establish that the schedular criteria are inadequate to evaluate the Veteran's disability so as to warrant assignment of a higher evaluation on an extra-schedular basis.  In this regard, the Board notes that there is no showing that the Veteran's disability has resulted in marked interference with employment (beyond that contemplated in the rating criteria).  In addition, there is no showing that the disability has necessitated frequent periods of hospitalization, or that it has otherwise rendered impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In this case, the Veteran does not meet the numerical criteria set forth above, and the Veteran's claims file does not indicate that the Veteran is unemployable due to his service-connected disabilities.  In this regard, the Board notes that the Veteran's March 2011 VA examination indicated that the Veteran was currently employed.  Therefore, further consideration of a TDIU is not warranted at this time. 


ORDER

An initial compensable evaluation for internal hemorrhoids is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


